DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 2 recites the uniquely distinct features for: “...requesting at least a portion of an extensible binary meta language (EBML) media file containing at least a reduced index from one or more media servers in response to the user instruction, wherein the EBML media file comprises: one or more Cluster elements, wherein the Cluster elements contain video data; and the reduced index containing a Cues element located prior to the one or more Cluster elements, wherein the Cues element comprises a plurality of CuePoint elements which only reference key frames of video in the one or more Cluster elements; identifying a Cluster element including a key frame using a CuePoint element in the Cues element; requesting at least an additional portion of the EBML media file containing the Cluster element with the key frame; and playing back starting from the key frame.” Independent claim 10 recites the uniquely distinct features for: “...request at least a portion of an extensible binary meta language (EBML) media file containing at least a reduced index from one or more media servers in response to the user instruction, wherein the EBML media file comprises: one or more Cluster elements, wherein the Cluster elements contain video data; and the reduced index containing a Cues element located prior to the one or more Cluster elements, wherein the Cues element comprises a plurality of CuePoint elements which only reference key frames of video in the one or more Cluster elements; identify a Cluster element including a key frame using a CuePoint element in the Cues element; request at least an additional portion of the EBML media file containing the Cluster element with the key frame; and play back starting from the key frame.” The closest prior art in Katsuo et al. (US 2008/0080842 A1) teaches an example of the configuration of the file system of the removable medium 3. In FIG. 5, a root directory (ROOT) 51 is provided with a BPAV directory 52. In this subordinate directory 52, information about essence data including image data, audio data, and so on are provided. Furthermore, the root directory 51 is also provided with configuration-table data and so on (not shown). The BPAV directory 52 is provided with a volume metafile (VOLMETA.XML) 55, MediaProfile (MEDIAPRO.XML) 53, and MediaProfile (MEDIAPRO.BUP) 54. The volume metafile (VOLMETA.XML) 55 is a file that contains information. The information may be of, for example, the title of or comments on all essence data recorded in the removable medium 3. In addition, the information may be of, for example, the pass of image data corresponding to the representative image as the representative frame of all image data recorded in the removable medium 3. The MediaProfile (MEDIAPRO.XML) 53 may contain, for example, control information for controlling a take corresponding to all clips recorded on the removable medium 3. The MediaProfile (MEDIAPRO.BUP) 54 may be a copy of the MediaProfile 53. The preparation of two files may increase reliability. The BPAV directory 52 is further provided with a cue-up information file (CUEUPINFO.XML) 56 and a cue-up information file (CUEUPINFO.BUP) 57. Each of the files is metadata for the whole data recorded on the removable medium 3 and may be, for example, a file containing information, such as a medium attribute, a reproduction-starting position, or Reclnhi. Furthermore, the cue-up information file 57 is a copy of the cue-up information file 56. Preparation of two files may increase reliability. However, when the information is updated, the cue-up information file 56 may be only updated, Singh (US 8,595,760 B1) teaches a media format 600 associated with content, in accordance with yet another embodiment. As an option, the media format 600 may be implemented in the context of the details of FIGS. 1-5. Of course, however, the media format 600 may be used in any desired environment. Again, the aforementioned definitions may equally apply to the description below. s shown, the media format 600 may include a container media format. Such container media format may include an open source multimedia container format (e.g. Matroska, etc.). Moreover, the media format 600 may be based a generalized file format for any kind of data [e.g. Extensible Binary Meta Language (EMBL), etc.]. Thus, in such an optional embodiment, the media format 600 may be a binary equivalent to XML. In various embodiments, the media format 600 may be utilized in internet protocol television (IPTV), digital video streaming, etc., Liu et al. (US 2010/0104261 A1) teaches systems and methods for video summarization. Video excerpts (e.g. summaries) are created including objects and events in a source video with minimum redundancy and duration. In a particular embodiment, the duration of the video summary is limited to up to 2% of the duration of the source video. A video into segmented into "shots" and multi-stage clustering is used to eliminate similar shots. Frame importance values that depend on both the temporal content variation and the spatial image salience are used to select the most interesting video clips as part of the video summarization. In at least one embodiment, a set of segmented subshots are determined, redundancy is reduced and/or eliminated by multi-stage clustering, and the most interesting subshots are determined using both human-emulated salience scores and low-level scene-based changes. Video is first segmented into shots and junk frames are detected based on both audio and visual information. To cope with smooth but significant content changes within a shot, shots are split into subshots. K-means clustering is then applied to all subshots to detect and consolidate similar subshots. Next, content based importance values computed for all frames and are propagated to subshots and computed clusters. A time budget (e.g., the total duration of the target video summary) is also allocated to the clusters and subshots based on their importance values. As a verification step, image salience is computed for the subshots with high importance values and the most salient segments are selected for summarization using durations determined by the subshot budget. Finally, these video segments are sorted based on their time stamps and they are stitched together as the summarized video, Ueda et al. (US 2009/0245749 A1) teaches  camera recorder as this video processing device includes: system control unit 101 for managing and controlling the respective units of the camera recorder and/or a recording medium; I/O bus 121 for commonly connecting the respective units for the transmission of various pieces of data among the respective units; and PCMCIA I/F unit 115 as an interface for connecting recording memory 116 as a detachable recording medium. This camera recorder also includes: input unit 130 through which a user inputs an instruction for the recording or reproduction of compressed video data or audio data; camera unit 137 for obtaining the video taken by an image sensor (e.g., CCD) as a video signal; and video processing unit 132 for performing a preprocessing of the video signal and for converting the video signal into digital video data. This camera recorder also includes: encoder 131 for generating compressed video data by compressing and encoding the video data; microphone unit 138 for inputting an audio signal; and audio processing unit 135 for pre-processing the inputted audio signal and for converting the audio signal into a digital audio data. This camera recorder also includes: decoder 133 for decoding the compressed video data to recover the data to original video data; video output unit 134 for outputting the recovered video data; and audio output unit 136 for outputting the audio data. This camera recorder also includes: display unit 139 for displaying the operation status of the device to the user; continuousness detection unit 140 for detecting the continuousness of the time codes in the video data; and number of to-be-reproduced frames detection unit 141 for detecting the number of to-be-reproduced frames counted from the top of the material by using a to-be-reproduced frame counter. Furthermore, in system control unit 101, prior to the recording of the compressed video data, additional information (e.g., information regarding the to-be-generated file, information regarding recording memory 116 to be recorded) is updated. The additional information as described above is recorded, by index file processing means 104, as index data into an index file provided in recording memory 116. The index file includes a media index table in which additional information regarding individual recording memories 116 is recorded, and a clip index table in which additional information for the respective files is recorded, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

7/18/2022
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484